In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1076V
                                          UNPUBLISHED


    JOSEPH ANDRE BERNARD                                        Chief Special Master Corcoran
    LEBLANC,
                                                                Filed: April 29, 2022
                         Petitioner,
    v.                                                          Special Processing Unit (SPU); Joint
                                                                Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                     (Flu) Vaccine; Guillain-Barre
    HUMAN SERVICES,                                             Syndrome (GBS)

                         Respondent.


Christopher E. Hultquist, Law Office of Christopher E. Hultquist, Esq, Providence, RI, for
Petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION 1

        On July 25, 2019, Joseph Andrew Bernard LeBlanc filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq. 2 (the “Vaccine Act”). Petitioner alleges that he suffered from Guillain-
Barre Syndrome (“GBS”) and/or chronic inflammatory demyelinating polyneuropathy
(CIDP”) caused by an influenza (“flu”) vaccine administered on October 20, 2018. Petition
at 1-2; Stipulation, filed at April 26, 2022, ¶¶ 1, 2, 4. Petitioner further alleges that the
vaccine was administered within the United States, that the residual effects of his
condition lasted for more than six months, and that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition. Petition
at 12; Stipulation at ¶¶ 3-5. Respondent denies that the flu vaccine caused Petitioner to
suffer from GBS and/or CIDP or any other injury or his condition. Stipulation at ¶ 6.
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on April 26, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $1,200,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STA TES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                          )
JOSEPH ANDRE BERNARD                                      )
LEBLANC,                                                  )
                                                          )
                               Petitioner,                )
                                                          )   No. 19-1076V (ECF)
v.                                                        )   Chief Special Master Corcoran
                                                          )
SECRETARY OF HEALTH                                       )
AND HUMAN SERVICES,                                       )
                                                          )
                               Respondent.                )


                                          STIPULATION

       The parties hereby stipulate to the following matters:

        1. Joseph Andre Bernard LeBlanc, petitioner, filed a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the

''Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of an influenza (''flu") vaccine, which is a vaccine contained in the Vaccine

Injury Table (the ''Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine on October 20, 2018.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that the flu vaccine caused him to suffer from Guillain-Barre

syndrome ("GBS") and/or chronic inflammatory demyelinating polyneuropathy ("CIDP"), and

that he experienced the residual effects of this condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that the flu vaccine caused petitioner to suffer from GBS and/or
CIDP or any other injury or rus current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation descnbed in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of trus StipuJation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Heahh and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $1,200,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a), including lost earnings and pain and suffering.

        9. As soon as practicable after the entry of judgment on entitlement in trus case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon trus petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

trus Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State heahh benefits programs (other than Title XIX of the Social Security Act (42 U.S. C.

§ 1396 et seq.)), or by entities that provide heahh services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments descnbed in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on October 20, 2018, as

alleged by petitioner in a petition for vaccine compensation filed on or about July 25, 2019, in

the United States Court of Federal Claims as petition No. l 9-1076V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                    3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award descnbed in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged GBS

and/or CIDP, or any other injury or condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I

                                                  4
Respectfully submitted,

PETITIONER:



]~~~~
ATTORNEY OF RECORD FOR              AUTHORIZED REPRESENTATIVE
PETITIONER:                         OF THE ATTORNEY GENERAL:



                                    ~~~e.~
                                    HEATHER L. PEARLMAN
Counsel for Petitioner              Deputy Director
56 Pine Street, Suite 200           Torts Branch, Civil Division
Providence, RI 02903                U.S. Department of Justice
                                    P.O.Box 146
                                    Benjamin Franklin Station
                                    Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE           ATTORNEYOFRECORDFOR
OF THE SECRETARY OF HEALTH          RESPONDENT:
AND HUMAN SERVICES:


 vd£~,~""/;;
CDR GEORGE REED GRIMES,, MPH        KIMBERLY S. DAVEY
Director, Division of Injury        Trial Attorney
 Compensation Programs              Torts Branch, Civil Division
Health Systems Bureau               U.S. Department of Justice
Health Resources and Services       P.O.Box 146
 Administration                     Benjamin Franklin Station
U.S. Department of Health           Washington, DC 20044-0146
 and Human Services                 (202) 307-1815
5600 Fishers Lane, 08Nl46B          kimberly.davey@usdoj.gov
Rockville, MD 20857

Dated: 0 Y jl,Ji>   /u1,z..



                                s